DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).

WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATAGORIES OF INVENTIONS
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
		Group I 	Claims 1-8 and 15 and Figs. 1-6, drawn to a scroll 						compressor having a tip seal containing notches formed in a 					sliding surface of the tip seal, and
			
		Group II	Claims 9-14 and Figs. 7-13, drawn to a scroll compressor 					including a tip seal having grooved arrangement within the 					spiral wall.

The groups listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
			In accordance with the guidance set forth in MPEP section 1850 it has been determined a priori, (i.e., before taking prior art into consideration) that Group different common technical features.  For example, Group I includes a scroll compressor that has a tip seal having a plurality of concave parts formed by partially notching a sliding surface on the sliding surface for the scroll members, wherein the concave parts are arranged on at least one of a spiral inner peripheral surface and a spiral outer peripheral surface, and each of the concave parts opens to the inner peripheral surface or the outer peripheral surface and also does not penetrate through the inner peripheral surface or the outer peripheral surface.  In contrast, Group II includes a scroll compressor having a tip seal having a groove at a center part in a width direction of the tip seal at least on a sliding surface for the scroll members, and the groove is formed over substantially the whole length of the tip seal.  Thus, Group II lacks unity with Group I because Group II does not share the same or corresponding common technical feature with Group I.

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
	Species A	Concave parts each having a circular arc shape as shown in Figs. 1-3; Claims 1-8 and 15,
	Species B	Concave parts each having a rectangular shape as shown in Figs. 4 and 5; claims 1-7 and 15,
	Species C	Singular Groove Arrangement as shown in Fig. 7; Claims 9-12,

	Species E	Singular Groove with Opening Part(s) as shown in Figs. 11 and 12; Claims 9-14.

The subspecies (i.e., the kind of groove) are as follows (if Species C, D, or E are selected above): 
	SubSpecies 1	Rectangular groove (Fig. 8),
	SubSpecies 2	Circular groove (Fig. 9a)
	SubSpecies 3	V-shaped groove (Fig. 9b), and
	SubSpecies 4	Tapered groove (Fig. 9c).

Applicant is required, in reply to this action, to elect a single species and subspecies (if applicable) to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species and/or subspecies, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, independent Claim 1 is generic to species A and B and independent Claim 9 is generic to species C, D, and E and/or subspecies 1, 2, 3, and 4. 

Specifically, it is noted that the common technical feature as recited in independent Claim 1 is disclosed by HOKUETSU (the citations below are taken from the English Machine Translation of HOKUETSU) as follows:
	A tip seal (tip seal 29, p. 4, fifth full paragraph, line 1, Figs. 1-12, especially Fig. 4) for a scroll compressor (oil-free scroll fluid machine, p. 2, DETAILED DESCRPITION, first full paragraph, lines 1 and 2), the tip seal (29) having a spiral shape (p. 4, fifth full paragraph, last line, and as seen in Fig. 2) for sealing a compression chamber (compression action space 24, p. 3, eighth full paragraph, first line) formed between a fixed scroll (fixed scroll 2, p. 2, second full paragraph, line 2) and a movable scroll (orbiting scroll 4, p. 2, second full paragraph, line 3) in a scroll compressor (p. 1, first full paragraph) provided with the fixed scroll (2) and the movable scroll (4) serving as scroll members, the tip seal (29) comprising a plurality of concave parts (recessed groove 65(s), p. 4, 7th full paragraph, line 4, Fig. 4, and Applicants equate “concave parts” as being a part having a concave shape or a rectangular shape, see Figs. 1 and 4 of the specification) formed by partially notching a sliding surface on the sliding nd full paragraph, next to last line, Fig. 4) for the scroll members (2, 4), wherein 
	the concave parts (65(s)) are arranged on at least one of a spiral inner peripheral surface and a spiral outer peripheral surface (the radially inner or outer surfaces of the tip seal 29, Fig. 4), and 
	each of the concave parts (65(s)) opens to the inner peripheral surface or the outer peripheral surface (Fig. 4) and also does not penetrate through the inner peripheral surface or the outer peripheral surface (Fig. 4, the 65(s) have a height that is less than the total height of the tip seal so as to not penetrate the entire height of tip seal 29).

Species C, D, and E and/or subspecies 1, 2, 3, and 4 associated with Group II each lack unity of invention because even though the inventions of these species/subspecies require the technical feature of a scroll compressor having a tip seal having a groove at a center part in a width direction of the tip seal at least on a sliding surface for the scroll members, and the groove is formed over substantially the whole length of the tip seal, this technical feature is not a special technical feature as it does not make a contribution over the prior art of at least JPH0388985A (SHIBAMOTO).
Specifically, it is noted that the common technical feature as recited in independent Claim 9 is disclosed by SHIBAMOTO (citations are from the provided English Abstract of JPH0388985A) as follows:

	A tip seal (title, English Abstract, Figs. 1-7) for a scroll compressor (title), the tip seal (chip seal 9, English Abstract, line 6) having a spiral shape (see Fig. 6) for sealing a compression chamber (“eliminate leakage of compressed fluid from an implied compression chamber”, English Abstract, lines 1), formed between a fixed scroll (upper 2 and includes 
	the tip seal (9) has a groove (oil sump groove 10, English Abstract, lines 5 and 6) at a center part in a width direction (Figs. 1-4 and 6) of the tip seal (9) at least on a sliding surface for the scroll members (includes upper 2, lower 2), and 
	the groove (10) is formed over substantially the whole length of the tip seal (9, Figs. 1-7, especially Fig. 6).

Applicant Is advised that the reply to this requirement to be complete must include (i) an election of an invention and a species and/or subspecies to be examined (i.e., if Group I is elected please also elect one of Species A or Species B and if Group II is elected please also elect one of Species C or Species D or Species E and also elect one subspecies from the following: Subspecies 1, Subspecies 2, Subspecies 3, or Subspecies 4) even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. The election of an invention may be made with or without traverse. To preserve a right to petition, the election must be made with traverse, if the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, Applicant must indicate which of these claims are readable on the elected invention or species.


Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
A telephone call was not made to request an oral election in the above restriction requirement as Applicants reside outside of the United States.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL W THIEDE whose telephone number is (313)446-4907.  The examiner can normally be reached on M-F 8:30 AM - 5:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL W THIEDE/Examiner, Art Unit 3746                                                                                                                                                                                                        Monday July 26, 2021

/Mary Davis/Primary Examiner, Art Unit 3746